Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of species (HPV; anogenital warts; ranpirnase; gel) in the reply filed on 1/12/2022 is acknowledged.
Claims 4, 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2022.
Claims 1-3, 5-7, 9-14 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 11/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3. The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
.
Appropriate correction is required.

Claim Objections
4. Claims 3, 13, 14 are objected to because of the following informalities:  
As to claim 3, “anogenital warts” is not an infection, rather a manifestation of an infection.
As to claims 13, 14, the claims recite “the pharmaceutical”. It appears the claims intend to recite “the pharmaceutical composition”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claims 1-3, 5-7, 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1-3, 5-7, 9-14 as submitted 10/6/2020.

Further as to claim 11, the term “approved” is a relative term which renders the claim indefinite. The term “approved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, it is not clear who must approve it.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 1-3, 5-7, 9, 10, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. (US20130022589)(cited in applicant’s IDS submitted 11/26/2020) in view of Maibach et al. (US20030072814)(See PTO-892: Notice of References Cited).
See claims 1-3, 5-7, 9, 10, 13, 14 as submitted 10/6/2020.
See also the 35 U.S.C. 112(b) rejection above.

Saxena et al. does not teach: topical administration; viscous vehicle as claimed; anogenital warts; gel.
Maibach et al. teaches: use of effective agent [0045]; wherein active agent may be any compound, without limitation [0108]; viscosity enhancer [0114](as recited in claim 1); topical composition (title)(as recited in claim 1); treating infection such as warts, including infections by HPV [0063](as recited in claims 1, 2); prevention and treatment of warts [0053]; anogenital warts [0063](as recited in claim 3); aqueous formulations [0067](as recited in claim 9); gel [0067](as recited in claim 10); dosing regimen, wherein regimen depends on number of factors [0143].
One of ordinary skill in the art would have been motivated to use viscosity enhancer as taught by Maibach et al. with the ranpirnase as taught by Saxena et al. Saxena et al. teaches treatment of HPV and wherein ranpirnase is active against HPV, and Maibach et al. teaches use of any active agent as well as treatment of HPV (See MPEP 2144.06: Substituting equivalents known for the same purpose; … See also MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually 
Further, as to “consisting essentially of”, such language is interpreted in an open-ended fashion (See MPEP 2111.03: III. CONSISTING ESSENTIALLY OF: The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid "consisting essentially of" certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to 
As to claims 13, 14, such recitations are considered to be those determined by routine optimization according to one of ordinary skill in the art in view of the teachings or suggestions of Saxena et al. in view of Maibach et al.,including wherein Saxena et al. teaches concentrations of ranpirnase include 0.051 and 6.77 µM (Figure 1) and Maibach et al. teaches dosing regimen, wherein regimen depends on number of factors [0143](See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for using viscosity enhancer as taught by Maibach et al. with the ranpirnase as taught by Saxena et 
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

7. Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. in view of Maibach et al. as applied to claims 1-3, 5-7, 9, 10, 13, 14 above, and further in view of Biazzi et al. (US20020151521)(See PTO-892: Notice of References Cited).
See claims 11, 12 as submitted 10/6/2020.
See also the 35 U.S.C. 112(b) rejection above.
See the teachings of Saxena et al. in view of Maibach et al. above.
Saxena et al. in view of Maibach et al. does not teach lubricant; compatible with latex condoms.
Biazzi et al. teaches: antiviral (title); composition that can be used topically [0002]; preventing sexually transmitted diseases [0015]; use of condoms to prevent STD transmission [0016]; lubricant [0038].
One of ordinary skill in the art would have been motivated to use components as taught by Biazzi et al. with the composition as taught by Saxena et al. in view of Maibach et al. Saxena et al. in view of Maibach et al. teach preventing sexually transmitted diseases, and Baker et al. also teaches preventing sexually transmitted diseases (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is 
One of ordinary skill in the art would have had a reasonable expectation of success for using components as taught by Biazzi et al. with the composition as taught by Saxena et al. in view of Maibach et al. There would have been a reasonable expectation of success given the underlying materials and methods (preventing sexually transmitted diseases as taught by Biazzi et al. and Saxena et al. in view of Maibach et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. Claims 1-3, 5-7, 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9642794 in view of Saxena et al. and Maibach et al. (references cited above).
See claims 1-3, 5-7, 9-14 as submitted 10/6/2020.

Claims 1-7 of U.S. Patent No. 9642794 do not recite HPV; anogenital warts.
See the teachings of Saxena et al. and Maibach et al. above.
One of ordinary skill in the art would have been motivated to use ranpirnase as recited in claims 1-7 of U.S. Patent No. 9642794 for treating HPV as taught by Saxena et al. and Maibach et al. Saxena et al. and Maibach et al. teaches treatment of HPV using ranpirnase, and claims 1-7 of U.S. Patent No. 9642794 recite such a ranpirnase (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to claims 13, 14, such recitations are considered to be those determined by routine optimization according to one of ordinary skill in the art in view of claims 1-7 of U.S. Patent No. 9642794 in view of Saxena et al. and Maibach et al. (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the 
One of ordinary skill in the art would have had a reasonable expectation of success for using ranpirnase as recited in claims 1-7 of U.S. Patent No. 9642794 for treating HPV as taught by Saxena et al. and Maibach et al. There would have been a reasonable expectation of success given the underlying materials (ranpirnase as taught by claims 1-7 of U.S. Patent No. 9642794 and Saxena et al. and Maibach et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Reiter et al. (“Provider-Verified HPV Vaccine Coverage among a National Sample of Hispanic Adolescent Females,” 23:(5): 742-754 (2014))(See PTO-892: Notice of References Cited) teaches: wherein HPV vaccine has been available since 2006; bivalent and quadrivalent HPV vaccines offer protection against oncogenic HPV types 16 and 18 (p. 2).
10. No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648